DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qianqian Wu on 08/08/2022 and 08/11/2022.
The application has been amended as follows:
1. (Currently amended)  An airplane structure stiffener repair method based on measured data guidance, comprising the following steps:
S1: respectively scanning to acquire point cloud data P on a surface of an airplane structure stiffener and point cloud data Q on a surface of a to-be-assembled position of a body; 
S2: respectively extracting all assembly plane features in the point cloud data P and Q;
S3: performing pre-alignment based on the extracted assembly plane features according to a structural assembly relationship between the airplane structure stiffener and the to-be-assembled position of the body;
S4: performing alignment based on a signed distance constraint according to repair tolerance requirements; and
S5: calculating a repair allowance, and generating a machining path to serve as a  machining basis on a machining platform;
wherein the step S2 comprises:
S201: for the point cloud data P, extracting all assembly plane features by a Random Sample Consensus (“RANSAC”) algorithm; and
S202: for the point cloud data Q, extracting all assembly plane features by the RANSAC algorithm;
the step S3 comprises:
S301: determining correspondence of assembly planes between the point cloud data P and the point cloud data Q according to the structural assembly relationship between the airplane structure stiffener and the to-be-assembled position of the body;
S302: performing pre-alignment on the point cloud data Q and the point cloud data P by a singular value decomposition (“SVD”) method according to the assembly relationship in correspondence and the extracted assembly plane features;
the step S4 comprises:
S401: finding out a corresponding closest Euclidean distance point             
                
                    
                        p
                    
                    
                        i
                    
                
            
         in the point cloud data P for any point             
                
                    
                        q
                    
                    
                        i
                    
                
            
         in the point cloud data Q according to a closest distance relationship in accordance with a pre-alignment result of the point cloud data P and the point cloud data Q;
S402: constructing optimization functions based on a signed distance constraint according to the repair tolerance requirements:
            
                
                    
                        
                            
                                min
                            
                            
                                T
                            
                        
                    
                    ⁡
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                T
                                                                
                                                                    
                                                                        
                                                                            
                                                                                q
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                -
                                                                
                                                                    
                                                                        p
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                -
                                                θ
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        (1)
            
                
                    
                        n
                    
                    
                        i
                    
                    
                        p
                    
                
                ∙
                
                    
                        T
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        i
                                    
                                
                            
                        
                        -
                        
                            
                                p
                            
                            
                                i
                            
                        
                    
                
                <
                0
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
            
        (2)
in the formulas (1) and (2), min represents a minimum value; T is a to-be-solved transformation matrix;             
                
                    
                        
                            
                                *
                            
                        
                    
                    
                        2
                    
                
            
         is 2-norm;             
                θ
            
         is repair tolerance;             
                T
                
                    
                        
                            
                                q
                            
                            
                                i
                            
                        
                    
                
            
         is the transformed point             
                
                    
                        q
                    
                    
                        i
                    
                
            
         by the transformation matrix T; and             
                
                    
                        n
                    
                    
                        i
                    
                    
                        p
                    
                
            
         is the normal at the point             
                
                    
                        p
                    
                    
                        i
                    
                
            
        ;
S403: repeating the steps S401 and S402; solving the T that makes the (1) minimum by an iteration method; stopping iteration when the number of iterations reaches a preset value or an error is less than a preset threshold after alignment; and performing transformation on the Q with the T so as to acquire point cloud data             
                
                    
                        Q
                    
                    
                        '
                    
                
            
         after alignment of the point cloud data P;
the step S5 comprises:
S501: calculating a closest Euclidean distance             
                
                    
                        d
                    
                    
                        i
                    
                
            
         from each point in the point cloud data P to the point cloud data             
                
                    
                        Q
                    
                    
                        '
                    
                
            
         after alignment according to an alignment result;
S502: obtaining a minimum spanning tree from the point cloud at the to-be-assembled position of the body structure after alignment by using a Prim algorithm, and solving the longest path therein;
S503: providing the machining path and the repair amount for a machining center, and performing repair machining.

2. (Currently amended)  The airplane structure stiffener repair method based on measured data guidance according to claim 1, wherein the step S1 comprises:
S101: scanning to acquire the point cloud data             
                P
                =
                
                    
                        
                            
                                p
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                p
                            
                            
                                2
                            
                        
                        ,
                        
                            
                                …
                                ,
                                p
                            
                            
                                m
                            
                        
                    
                
            
         on the surface of the airplane structure stiffener, wherein m is the number of points in the point cloud data P; the point cloud data P comprises a normal            
                
                    
                        N
                    
                    
                        p
                    
                
                =
                
                    
                        
                            
                                n
                            
                            
                                1
                            
                            
                                p
                            
                        
                        ,
                        
                            
                                n
                            
                            
                                2
                            
                            
                                p
                            
                        
                        ,
                        …
                         
                        ,
                        
                            
                                n
                            
                            
                                m
                            
                            
                                p
                            
                        
                    
                
            
        by default; if no normal exists, normal information may be calculated by a principal component analysis (“PCA”) method; and
S102: scanning to acquire the point cloud data             
                Q
                =
                
                    
                        
                            
                                q
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                q
                            
                            
                                2
                            
                        
                        ,
                        
                            
                                …
                                ,
                                q
                            
                            
                                l
                            
                        
                    
                
            
        on the surface of the to-be-assembled position of the body, wherein l is the number of points in the point cloud data Q; the point cloud data Q comprises a normal            
                
                    
                        N
                    
                    
                        q
                    
                
                =
                
                    
                        
                            
                                n
                            
                            
                                1
                            
                            
                                q
                            
                        
                        ,
                        
                            
                                n
                            
                            
                                2
                            
                            
                                q
                            
                        
                        ,
                        …
                         
                        ,
                        
                            
                                n
                            
                            
                                l
                            
                            
                                q
                            
                        
                    
                
            
        by default; if no normal exists, normal information may be calculated by a PCA method.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lappas et al (US PUB. 20180095450) teaches a means for using point cloud data to represent an external surface of an object and using Euclidean distance matrix for determining markers to be positioned on the 3D object. However, Lappas does not teach the RANSAC or SVD calculation methods claimed. Further Lappas does not teach the claimed equations. 
Nagarajan (US PUB. 20190196436) teaches a means for using sensor data that includes data indicative of an object using point cloud data. However, Nagarajan does not teach the RANSAC or SVD calculation methods claimed. Further, Nagarajan does not teach the claimed equations.
Chen (US PUB. 20190012416) teaches a means for simulated structural behaviors of concrete structure. However, Chen does not teach the RANSAC or SVD calculation methods claimed or the use of simulated structural behaviors in airplanes. Further, Chen does not teach the claimed equations.
The cited prior art does not anticipate, suggest nor render obvious the independent claim 1 when considered individually or in combination before the effective filing date of the instant application. A search was conducted and no art anticipates, suggest or makes obvious the claimed invention. Therefore, claim 1 is allowed along with its dependent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
A certified copy of Chinese application CN202010356159.2, which the instant application claims priority to has not been filed. Applicant must submit the certified copy of the Chinese application in order to receive the claimed priority date.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            






/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116